Order entered July 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00434-CV

                               WORK IT OUT, LLC., Appellant

                                                V.

                   FEDERAL NATIONAL MORTGAGE ASSOCIATION
                        A/K/A FANNIE MAE, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09125

                                            ORDER
       We GRANT appellant’s July 2, 2014 amended second motion for an extension of time to

file a brief. Appellant shall file its brief on or before August 5, 2014. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.

       We DIRECT the Clerk of this Court to add Charles Baruch as lead attorney for

appellant.

                                                      /s/   ADA BROWN
                                                            JUSTICE